DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 SEP 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 16 SEP 2022.  The amendment has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki ‘986 (U.S. PGPub 2017/0341986) in view of Kang ‘742 (U.S. PGPub 2014/0130742) and Kotzsch ‘109 (U.S. Patent 4,044,109).
Claim 1 – Hinoki ‘986 teaches a production method for a composite material (PG 0124-0125, deposition of silicon carbide and second phase of material on silicon carbide fibers) including a porous substrate (PG 0124-0126, aggregate of silicon carbide fibers; see also e.g. Figure 7, silicon carbide is deposited in spaces between fibers) and a silicon carbide film formed on a surface of the material forming the substrate (PG 0124-0125), the method comprising:
Causing a silicon source containing a silicon atom, a chlorine source containing a chlorine atom, and a carbon source containing a carbon atom to react to form the silicon carbide film on the surface of the material (PG 0127, e.g. methyltrichlorosilane contains all three elements; PG 0125, the silicon carbide precursor undergoes a thermal decomposition reaction to form silicon carbide on the aggregate of silicon carbide fibers) at the end of the reaction furnace.
Hinoki ‘986 does not fairly teach or suggest the following limitations of Claim 1:
Providing a first reaction section and a second reaction system in this order from an upstream side of a reaction furnace.
Filling a solid silicon source containing a silicon atom in the first reaction section.
Supplying a chlorine source gas containing a chlorine atom to a portion on an upstream side of the first reaction section.
Generating a silicon source gas containing SiCl2 or SiCl by bringing the solid silicon source into contact with the chlorine source gas at the first reaction section.
Supplying a carbon source gas containing a carbon atom to a portion between the first reaction section and the second reaction section.
Causing the silicon source gas containing SiCl2 or SiCl and the carbon source gas to react with each other at the second reaction section to form the silicon carbide film on the surface of the material.
Kang ‘742 teaches a production method for a composite material (PG 0062, 0065) including a substrate (PG 0062) and a silicon carbide film formed on a surface of a material forming the substrate (PG 0065), the method 5comprising:
Causing a silicon source containing a silicon atom (e.g. PG 0059, silane), a chlorine source containing a chlorine atom (e.g. PG 0059, hydrochloric acid), and a carbon source containing a carbon atom (e.g. PG 0059, propane) to react with each other to form the silicon carbide film on the surface of the material (PG 0059, these three compounds react to form an intermediate compound; PG 0062, the intermediate compound reacts with the substrate; PG 0065, the formed film is silicon carbide).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hinoki ‘986 to use separate chemical sources, e.g. silane, hydrochloric acid, and propane, to deposit silicon carbide on its substrate as suggested by Kang ‘742, as Hinoki ‘986 wants to deposit silicon carbide on a substrate and Kang ‘742 teaches an alternate collection of precursors known to be suitable for depositing silicon carbide on a substrate.
Hinoki ‘986 / Kang ‘742 further renders obvious bringing the silicon source and the chlorine source gas into contact with each other in a first reaction section (Kang ‘742 PG 0059, e.g. silane, hydrochloric acid, and propane are all introduced together and are reacted to form an intermediate compound; therefore the silane and hydrochloric acid gases are in contact at the time of reaction with the propane) and further renders obvious the formation of a gas containing 15SiCl2 or SiCl (Kang ‘742 PG 0032, both claimed compounds are recited as desirably formed intermediates).  This process is disclosed as occurring in a first reaction section (PG 0023 and Figure 1 element 100, generator 100) upstream of the reaction furnace (PG 0023 Figure 1 element 500, reaction part 500).  Since Kang ‘742 introduces the carbon source in the generator 1oo; the carbon source flows through the system and is therefore supplied to a portion between the first and second reaction sections (e.g. Figure 1 element 210, feeding line) and all gases are held in a second reaction section (e.g. Figure 1 element 300 storage section) before reacting in the reaction furnace to form silicon carbide.
Hinoki ‘986 / Kang ‘742 does not expressly teach or suggest where the silicon source is a solid silicon at the time of reaction.  Kang ’742 does teach that its sources can be solids at PG 0026 but does not disclose a solid silicon source.  Kotzsch ‘109 is drawn to the hydrochlorination of elemental silicon (Abstract) and discloses that solid elemental silicon, when exposed to vaporized hydrochloric acid, forms silicon tetrachloride (Column 4 Line 61 – Column 5 Line 25).  Kang ‘742 lists hydrochloric acid as a source material at e.g. PG 0059).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hinoki ‘986 / Kang ‘742 to replace silane with elemental silicon as suggested by Kotzsch ‘109, as Kang ‘742 suggests the use of solid silicon sources and Kotzsch ‘109 discloses a solid silicon source which is compatible with other materials disclosed in Kang ‘742.
Claim 5 – Hinoki ‘986 / Kang ‘742 / Kotzsch ‘109 renders obvious the production method for a composite material according to claim 1, wherein the silicon carbide film is formed by the reaction using a chemical vapor deposition method or a chemical vapor infiltration method (Kang ‘742 PG 0062, vapor phase reaction between the gas compound and the substrate is a CVD method; Hinoki ‘986 PG 0124, dispersal of the gas between the fibers leads to chemical vapor infiltration).  
Claim 7 – Hinoki ‘986 / Kang ‘742 / Kotzsch ‘109 renders obvious the production method for a composite material according to claim 1, wherein the carbon 5source is at least one hydrocarbon of CH4, C3H8, and C2H2 (Kang ‘742 PG 0027, methane, acetylene, and propane are taught; Kang ‘742 PG 0059, propane is exemplified).  
Claim 8 – Hinoki ‘986 / Kang ‘742 / Kotzsch ‘109 renders obvious the production method for a composite material according to claim 1, wherein the porous substrate is a fiber substrate including a plurality of fibers (Hinoki ‘986 PG 0124, aggregate of silicon carbide fibers; Hinoki ‘986 PG 0089-0090 more broadly discloses the types of silicon carbide fiber aggregates available for use).  10
Claim 9 – Hinoki ‘986 / Kang ‘742 / Kotzsch ‘109 renders obvious the production method for a composite material according to claim 8, wherein the fiber is a silicon carbide fiber (Hinoki ‘986 PG 0124, aggregate of silicon carbide fibers).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hinoki ‘986 / Kang ‘742 / Kotzsch ‘109 as applied to claim 1 above, and further in view of Rey ‘908 (U.S. Patent 5,738,908) and Nakamura ‘663 (U.S. Patent 6,368,663).
Claim 6 – Kang ‘742 / Hinoki ‘986 / Kotzsch ‘109 renders obvious the production method for a composite material according to claim 1, but does not teach or suggest wherein a reaction pressure for forming the silicon carbide film is 0.1 to 20 Torr (13 to 2660 Pa).  Rey ‘908 is drawn to densification of porous substrates (Column 4 Lines 15-27), inclusive of fibers comprising ceramic fibers (Column 4 Line 19).  Rey ‘908 further teaches that pressure controls the diffusion of the matrix-forming gas into the porous preform, with pressures less than 25 kPa known to favor diffusion of the reaction gas into the preform (Column 6 Lines 38-42).  Nakamura ‘663 teaches that silicon carbide is a known ceramic material (Column 1 Lines 26-28).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Hinoki ‘986 / Kang ‘742 / Kotzsch ‘109 to perform the silicon carbide deposition under pressure conditions suggested by Rey ‘908, as Hinoki ‘986 / Kang ‘742 want to deposit silicon carbide on substrates comprising silicon carbide fibers and Rey ‘908 teaches reaction conditions for depositing silicon carbide on the surfaces of preforms comprising ceramic fibers; since silicon carbide is a ceramic material as taught by Nakamura ‘663, the process of Rey ‘908 is expected to be compatible with the silicon carbide fibers of Hinoki ‘986 / Kang ‘742.  The taught range of 25 kPa or less encompasses the claimed range of 0.1 to 20 Torr (20 Torr = 2666.448 Pa or 2.666 kPa).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See further MPEP 2144.05(I).  It would therefore have been obvious to select a reaction pressure within the claimed range to form the silicon carbide film.

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 16 SEP 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited art, replacing EP ‘729 with Kotzsch ‘109 as discussed above.
Applicant argues (Pages 4-6) that the previously cited references do not teach or suggest the separate formation of the silicon source gas from the carbon source gas.  Examiner agrees, noting that EP ‘729 relied on reacting silicon with a carbon source to generate silicon carbide.  The previous rejection has been withdrawn.  Upon further search and consideration, Examiner applies Kotzsch ‘109 to address this limitation as discussed above.  Kotzsch ‘109 shows the feasibility of generating a silicon source gas from e.g. solid silicon and hydrochloric acid vapor in a methyl-free process.
The remainder of Applicant's arguments filed 16 SEP 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that Kang ‘742 is held to teach the reactor structure as newly claimed and as discussed in the rejection of Claim 1 above.  Examiner further notes that as presently presented, Claim 1 does not exclude introduction of the carbon source gas in the first reaction section as long as it then flows into a portion between the first and second reaction sections (the act of flowing from the first reaction section to e.g. the connective tubing introduces the gas into the connective tubing).
Applicant argues that since Claim 1 is allowable, the dependent claims are also allowable.  Examiner notes that Claim 1 is not held as allowable at this time; therefore, no dependent claim may be held as allowable on this basis.  Applicant does not separately argue Claims 5 and 7-9; therefore, in the absence of arguments which specifically show how these claims overcome the prior art, Examiner maintains the propriety of these rejections.  Applicant’s argument to Claim 6 is an argument against the individual teachings of the cited references; as Hinoki ‘986, Kang ‘742 and Kotzsch ‘109 in combination are held to render obvious the disputed limitations, the additionally cited references are not required to address them further.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712